UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10319 USA MUTUALS (Exact name of registrant as specified in charter) 700 N. Pearl Street, Suite 900 Dallas, TX 75201 (Address of principal executive offices) (Zip code) Laurie Roberts U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, WI 53202 (Name and address of agent for service) Registrant's telephone number, including area code:(214) 953-0066 Date of fiscal year end: March 31 Date of reporting period: June 30, 2007 Item 1. Proxy Voting Record. Name of Fund: Generation Wave Growth Fund Period: 7/1/2006 - 6/30/2007 Company Name Meeting Date CUSIP Ticker Dodge & Cox Stock Fund 4/17/2007 256219106 DODGX Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. To amend the fund's fundamental investment restrictions with respect to the percentage of the fund's assets that are subject to diversification requirements. Issuer Against For 2a. To amend the fund's fundamental investment restrictions with respect to investments in real estate. Issuer For For 2b. To amend the fund's fundamental investment restrictions with respect to investments in commodities and commodity contracts. Issuer Against For 3. To amend the fund's fundamental investment restrictions with respect to making loans. Issuer Against For 4. To eliminate the fund's fundamental investment restrictions with respect to investments in oil, gas and mineral leases or other mineral exploration or development programs. Issuer Against For 5. To amend the fund's fundamental investment restrictions with respect to borrowing and issuing senior securities. Issuer Company Name Meeting Date CUSIP Ticker The India Fund, Inc. 4/19/2007 454089103 IFN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For Director 1 For Director 2 Company Name Meeting Date CUSIP Ticker National Oilwell Varco, Inc. 6/5/2007 637071101 NOV Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Direct Ben A. Guill Issuer For For Elect Direct Roger L. Jarvis Issuer For For Elect Director Eric L. Mattson Issuer For For Ratify Auditors Issuer Company Name Meeting Date CUSIP Ticker Weatherford International Ltd. 5/30/2007 G95089101 WFT Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect as Director Nicholas F. Brady Issuer For For Elect as Director William E Macaulay Issuer For For Elect as Director David J Butters Issuer For For Elect as Director Robert B Millard Issuer For For Elect as Director Bernard J Duroc-Danner Issuer For For Elect as Director Robert K Moses Jr Issuer For For Elect as Director Sheldon B Lubar Issuer For For Elect as Director Robert A Rayne Issuer For For Ratify Auditors Issuer Company Name Meeting Date CUSIP Ticker GlobalSantaFe Corporation (formerly Santa Fe International Corp) 6/7/2007 G95089101 GSF Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Edward R Muller Issuer For For Elect Director John L Whitmire Issuer For For Ratify Auditors Issuer Company Name Meeting Date CUSIP Ticker Nabors Industries Ltd 6/5/2007 G6359F103 NBR Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Alexander M Knaster Issuer For For Elect Director James L Payne Issuer For For Elect Director Hans W Schmidt Issuer For For Ratify Auditors Issuer For Against Shareholder proposal to permit shareholders to vote on an advisory resolution to ratify the compensation of the named executive officers of the company Security Holder For Against shareholder proposal to adopt a pay for superior performance standard in the company's executive compensation plan for senior executives Security Holder Name of Fund: Vice Fund Period: 7/1/2006 - 6/30/2007 Company Name Meeting Date CUSIP Ticker Constellation Brands, Inc. 7/27/2006 21036P108 STZ Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For For 2. Proposal to ratify the selection of KPMG LLP, Certified Public Accountants, as the Company's independent public accountants for the fiscal year ending February 28, 2007 Issuer For For 3. Proposal to approve the Constellation brands UK Sharesave Scheme Issuer Company Name Meeting Date CUSIP Ticker Loews Corporation 8/3/2006 540424207 CG Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Amend charter to increase authorized shares of Loews common stock to 1,800,000,000 Issuer For For 2. Amend charter to reduce par value of Loews common stock to $0.01 per share Issuer Company Name Meeting Date CUSIP Ticker MGM Mirage 1/4/2007 552953101 MGM Vote MRV Proposal Proposed by Issuer or Security Holder For For 1) Tender up to 15,000,000 Shares MGM Mirage Common Stock for $55.00 USD per Share, subject to proration. Issuer Company Name Meeting Date CUSIP Ticker General Electric Company 4/25/2007 369604103 GE Vote MRV Proposal Proposed by Issuer or Security Holder For A. Director Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 For Director 10 For Director 11 For Director 12 For Director 13 For Director 14 For Director 15 For For B. Ratification of KPMG Issuer For For C. Adoption of majority voting for directors Issuer For For D. Approval of 2007 long term incentive Issuer For For E. Approval of material terms of senior officer performance goals Issuer Against Against 1. Cumulative voting Issuer For Against 2. Curb over-extended directors Issuer Against Against 3. One director from the ranks of retirees Issuer For Against 4. Independent board chairman Issuer Against Against 5. Eliminate dividend equivalents Issuer Against Against 6. Report on charitable donations Issuer Against Against 7. Global warming report Issuer Against Against 8. Ethical criteria for military contracts Issuer For Against 9. Report on pay differential Issuer Company Name Meeting Date CUSIP Ticker Honeywell International Inc. 4/23/2007 438516106 HON Vote MRV Proposal Proposed by Issuer or Security Holder For For 1A. Director 1 Issuer For For 1B. Director 2 Issuer For For 1C. Director 3 Issuer For For 1D. Director 4 Issuer For For 1E. Director 5 Issuer For For 1F. Director 6 Issuer For For 1G. Director 7 Issuer For For 1H. Director 8 Issuer For For 1I. Director 9 Issuer For For 1J. Director 10 Issuer For For 1K. Director 11 Issuer For For 1L. Director 12 Issuer For For 2. Approval of independent accountants Issuer For For 3. 2007 Honeywell global employee stock plan Issuer Against Against 4. Recoup unearned management bonuses Issuer Against Against 5. Performance based stock options Issuer Against Against 6. Special shareholder meetings Issuer Against Against 7. Six sigma Issuer Company Name Meeting Date CUSIP Ticker Shuffle Master, Inc. 3/14/2007 825549108 SHFC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For Director 1 For Director 2 For Director 3 For Director 4 For For 2. Ratification of the appointment of Deloitte & Touche LLP as the independent registered public accountant for the company for the 2007 fiscal year. Issuer Company Name Meeting Date CUSIP Ticker United Technologies Corporation 4/11/2007 913017109 UTX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 For Director 10 For Director 11 For Director 12 For Director 13 For Director 14 For For 2. Appointment of Independent Auditors for 2007 Issuer Against Against 3. Director term limits Security Holder Against Against 4. Foreign military sales Security Holder Against Against 5. Political contributions Security Holder For Against 6. Advisory resolution to ratify executive compensation Security Holder Against Against 7. Pay-for-superior-performance Security Holder Company Name Meeting Date CUSIP Ticker Anheuser-Busch Companies, Inc. 4/25/2007 035229103 BUD Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For For 2. Approval of the 2007 Equity and Incentive Plan Issuer For For 3. Approval of the Global Employee Stock Purchase Plan Issuer For For 4. Approval of independent registered public accounting firm Issuer Against Against 5. Proposal concerning a report on charitable contributions Security Holder Company Name Meeting Date CUSIP Ticker L-3 Communications Holdings, Inc. 4/24/2007 502424104 LLL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For Director 1 For Director 2 For Director 3 For Director 4 For For 2. Appointment of PricewaterhouseCoopers LLP as independent registered public accounting firm Issuer Company Name Meeting Date CUSIP Ticker Fortune Brands, Inc. 4/24/2007 349631101 FO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For Director 1 For Director 2 For Director 3 For For 2. Ratification of the appointment of PricewaterhouseCoopers LLP as independent registered public accounting firm for 2007 Issuer For For 3. Re-approval of the Fortune Brands, Inc. Annual Executive Incentive Plan Issuer For For 4. Approval of the Fortune Brands, Inc. 2007 Long-term Incentive Plan Issuer Against Against 5. If presented, a shareholder proposal entitled "Elect each director annually" Security Holder Against Against 6. If presented, a shareholder proposal entitled "Pay-for-superior performance" Security Holder Company Name Meeting Date CUSIP Ticker Lockheed Martin Corporation 4/26/2007 539830109 LMT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 For Director 10 For Director 11 For Director 12 For Director 13 For Director 14 For Director 15 For For 2. Ratification of appointment of independent auditors Issuer Against Against 3. Stockholder proposal by Evelyn Y. Davis Security Holder Against Against 4. Stockholder proposal by John Chevedden Security Holder Against Against 5. Stockholder proposal by the Sisters of Mercy of the Americas, Regional Community of Detroit Charitable Trust and other groups Security Holder Company Name Meeting Date CUSIP Ticker Altria Group, Inc. 4/26/2007 02209S103 MO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 For Director 10 For Director 11 For For 2. Ratification of the selection of independent auditors Issuer Against Against 3. Cumulative voting Security Holder Against Against 4. Informing children of their rights if forced to incur secondhand smoke Security Holder Against Against 5. Stop all company-sponsored "campaigns" allegedly oriented to prevent youth from smoking Security Holder Against Against 6. Get out of traditional tobacco business by 2010 Security Holder Against Against 7. Animal welfare policy Security Holder Company Name Meeting Date CUSIP Ticker Raytheon Company 5/2/2007 755111507 RTH Vote MRV Proposal Proposed by Issuer or Security Holder For For 1A. Director 1 Issuer For For 1B. Director 2 Issuer For For 1C. Director 3 Issuer For For 1D. Director 4 Issuer For For 1E. Director 5 Issuer For For 1F. Director 6 Issuer For For 1G. Director 7 Issuer For For 1H. Director 8 Issuer For For 1I. Director 9 Issuer For For 2. Ratification of independent auditors Issuer For Against 3. Separate the CEO and Chairman roles Issuer Against Against 4. Adopt cumulative voting Issuer Against Against 5. Seek stockholder approval of senior executive retirement benefits Issuer Company Name Meeting Date CUSIP Ticker General Dynamics Corporation 5/2/2007 369550108 GD Vote MRV Proposal Proposed by Issuer or Security Holder For For 1A. Director 1 Issuer For For 1B. Director 2 Issuer For For 1C. Director 3 Issuer For For 1D. Director 4 Issuer For For 1E. Director 5 Issuer For For 1F. Director 6 Issuer For For 1G. Director 7 Issuer For For 1H. Director 8 Issuer For For 1I. Director 9 Issuer For For 1J. Director 10 Issuer For For 1K. Director 11 Issuer For For 1L. Director 12 Issuer For For 2. Selection of independent auditors Issuer Against Against 3. Proposal with regard to pay-for-superior-performance Security Holder Against Against 4. Proposal with regard to performance based stock options Security Holder Company Name Meeting Date CUSIP Ticker The Boeing Company 4/30/2007 097023105 BA Vote MRV Proposal Proposed by Issuer or Security Holder For For 1A. Director 1 Issuer For For 1B. Director 2 Issuer For For 1C. Director 3 Issuer For For 1D. Director 4 Issuer For For 1E. Director 5 Issuer For For 1F. Director 6 Issuer For For 1G. Director 7 Issuer For For 1H. Director 8 Issuer For For 1I. Director 9 Issuer For For 1J. Director 10 Issuer For For 1K. Director 11 Issuer For For 2. Advisory vote on appointment of Deloitte & Touche LLP as independent auditors Issuer Against Against 3. Prepare a report on foreign military sales Issuer Against Against 4. Develop and adopt human rights policies Issuer Against Against 5. Prepare a report on charitable contributions Issuer Against Against 6. Prepare a report on political contributions Issuer For Against 7. Separate the roles of CEO and Chairman Issuer Against Against 8. Subject rights plans to shareholder vote Issuer For Against 9. Advisory vote on compensation discussion and analysis Issuer Against Against 10. Adopt a policy on performance-based stock options Issuer Against Against 11. Recoup unearned management bonuses Issuer Company Name Meeting Date CUSIP Ticker ITT Corporation 5/8/2007 450911102 ITT Vote MRV Proposal Proposed by Issuer or Security Holder For A. Director Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 For For B. To ratify the appointment of Deloitte & Touche LLP as ITT Corporation independent auditor for 2007 Issuer Company Name Meeting Date CUSIP Ticker Harris Corporation 10/27/2006 413875105 HRS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For Director 1 For Director 2 For Director 3 For Director 4 For For 2. Ratification of the appointment of Ernst & Young LLP as independent registered public accountants Issuer Company Name Meeting Date CUSIP Ticker Diageo PLC 10/17/2006 25243Q205 DEO Vote MRV Proposal Proposed by Issuer or Security Holder For n/a 1. Reports and accounts 2006 Issuer For n/a 2. Directors' remuneration report 2006 Issuer For n/a 3. Declaration of final dividend Issuer For n/a 4. Re-election of Lord Hollick of Notting Hill (member of Audit, Nomination, Remuneration committee and Chairman of Board) Issuer For n/a 5. Re-election of Mr. HT Stitzer (member of Audit, Nomination, and Audit committee) Issuer For n/a 6. Re-election of Mr. PS Walsh (member of Executive committee and Chairman of Board) Issuer For n/a 7. Election of MS. LM Danon (member of Audit, Nomination, and Remuneration committee) Issuer For n/a 8. Re-appointment and remuneration of auditor Issuer For n/a 9. Authority to allot relevant securities Issuer For n/a 10. Disapplication of pre-emption rights Issuer For n/a 11. Authority to purchase own ordinary shares Issuer For n/a 12. Authority to make EU political donations/expenditure Issuer For n/a 13. Adoptions of Diageo PLC 2006 Irish profit sharing scheme Issuer For n/a 14. Amendments to Diageo executive share option plan Issuer Company Name Meeting Date CUSIP Ticker Fomento Economico Mexicano, S.A. DE C.V. 12/7/2006 3444191060 FMX Vote MRV Proposal Proposed by Issuer or Security Holder For n/a E1. To amend the by-laws of the company to include the formation of committees, and other adjusts to comply with the provisions of the Mexican Securities Market law (ley del mercado de valores) Issuer For n/a E2. Appointment of delegates to execute and formalize the resolutions adopted during the meeting Issuer For n/a E3. Minutes of the shareholders' meeting Issuer For n/a O1. Election and/or ratification of members of the Board of Directors and Secretary and their alternates; qualification of their independence in accordance to the Mexican Securities Market Law, and resolution with respect to their remuneration Issuer For n/a O2. Proposal to form committees of the Board of Directors, including the audit and corporate practices committees, appointment of the Chairman for such committees, and resolution with respect to their remuneration Issuer For n/a O3. Appointment of delegates to execute and formalize the resolutions adopted during the meeting Issuer For n/a O4. Minutes of the shareholders' meeting Issuer Company Name Meeting Date CUSIP Ticker Rockwell Collins, Inc. 2/13/2007 774341101 COL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For Director 1 For Director 2 For Director 3 For For 2. The selection of Deloitte & Touche LLP as our auditors for fiscal year 2007 Issuer Company Name Meeting Date CUSIP Ticker Imperial Tobacco Group PLC 1/30/2007 453142101 ITY Vote MRV Proposal Proposed by Issuer or Security Holder For For Director 1 Issuer For For Director 2 Issuer For For Director 3 Issuer For For Director 4 Issuer For For Director 5 Issuer For For Director 6 Issuer For For O1. To receive the reports of the directors' and auditors' and the accounts for the financial year ended 9/30/2006 Issuer For For O2. To receive and approve the directors' remuneration report and the auditor's report Issuer For For O3. To declare a final dividend for the financial year ended 9/30/2006 Issuer For For O10. To reappoint PricewaterhouseCoopers LLP as auditors Issuer For For O11. To authorize the directors to set the remuneration of the auditors Issuer For For S12. Approval for Imperial Tobacco Group PLC to make donations to EU political organizations Issuer For For S13. Approval for Imperial Tobacco Limited to make donations to EU political organizations Issuer For For S14. Approval for Imperial Tobacco International Limited to make donations to EU political organizations Issuer For For S15. Approval for Van Nelle Tabak Nederland BV to make donations to EU political organizations Issuer For For S16. Approval for Imperial Tobacco Polska SA to make donations to EU political organizations Issuer For For S17. Approval for REEMTSMA Cigarettenfabriken GMBH to make donations to EU political organizations Issuer For For S18. Approval for ETS L Lacroix Fils NV/SA to make donations to EU political organizations Issuer For For S19. That the directors be authorized to allot relevant securities Issuer For For S20. That the directors be empowered to allot equity securities Issuer For For S21. That the company be authorized to make market purchases of ordinary shares of 10 pence each of the company Issuer Company Name Meeting Date CUSIP Ticker International Game Technology 3/6/2007 459902102 IGT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 For For 2. Ratification of the appointment of Deloitte & Touche LLP as IGT's independent auditors for the fiscal year ending 9/30/2007 Issuer Company Name Meeting Date CUSIP Ticker Moog Inc. 1/10/2007 615394202 MOGA Vote MRV Proposal Proposed by Issuer or Security Holder For For Director 1 Issuer For For 1. Amendment to restated Certificate of Incorporation Issuer For For 3. Ratification of Ernst & Young LLP as auditors for the year 2007 Issuer Company Name Meeting Date CUSIP Ticker Loews Corporation 5/8/2007 540424207 CG Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 For Director 9 For Director 10 For For 2. Ratify Deloitte & Touche LLP as independent auditors Issuer For For 3. Approve proposed amended and restated incentive compensation plan for executive officers Issuer Against Against 4. Cumulative voting Security Holder Against Against 5. Production, promotion and marketing of tobacco products Security Holder Company Name Meeting Date CUSIP Ticker Grant Prideco, Inc. 5/17/2007 38821GOIH GRP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For Director 1 For Director 2 For Director 3 For Director 4 For Director 5 For Director 6 For Director 7 For Director 8 Company Name Meeting Date CUSIP Ticker Reynolds American Inc 5/11/2007 761713106 RAI Vote MRV Proposal Proposed by Issuer or Security Holder For For Director 1 Issuer For For Director 2 Issuer For For Director 3 Issuer For For Director 4 Issuer For For Director 5 Issuer For For Director 6 Issuer For For 1.1 Elect Director Martin D. Feinstein Issuer For For 1.2 Elect Director Susan M. Ivey Issuer For For 1.3 Elect Director Neil R. Withington Issuer For For 1.4 Elect Director John T. Chain, Jr. Issuer For For 2. Increase Authorized Common Stock Issuer For For 3. Ratify Auditors Issuer Company Name Meeting Date CUSIP Ticker British American Tobacco plc 4/26/2007 110448107 BTI Vote MRV Proposal Proposed by Issuer or Security Holder For For Director 1 Issuer For For Director 2 Issuer For For Director 3 Issuer For For Director 4 Issuer For For Director 5 Issuer For For Director 6 Issuer For For Director 7 Issuer For For Director 8 Issuer For For Director 9 Issuer For For Director 10 Issuer For For Director 11 Issuer For For Director 12 Issuer For For Director 13 Issuer For For Director 14 Issuer For For Director 15 Issuer For For Director 16 Issuer For For Director 17 Issuer For For 1. Receipt of the 2006 Report and Accounts Issuer For For 2. Approval of the 2006 Remuneration Report Issuer For For 3. Declaration of the Final Dividend for 2006 Issuer For For 4. Ratify Auditors Issuer For For 5. Authority for the Directors to Agree on the Auditors Remuneration Issuer For For 6a. Reappointment of Directors Retiring by Rotation: Paul Adams Issuer For For 6b. Reappointment of Directors Retiring by Rotation: Robert Lerwill (A,C,N,R) Issuer For For 6c. Reappointment of Directors Retiring by Rotation: Sir Nicholas Scheele (A,C,N,R) Issuer For For 6d. Reappointment of Directors Retiring by Rotation: Thys Visser (C,N) Issuer For For 7. Renewal of the Directors Authority to Allot Shares Issuer For For 8. Renewal of the Directors Authority to Disapply Preemption Rights Issuer For For 9. Approval of Waiver of Offer Obligation Issuer For For 10. Authority for the Company to Purchase its own Shares Issuer For For 11. Authority to Establish the British American Tobacco 2007 Long Term Incentive Plan Issuer For For 12. Approval of the Extension of the British American Tobacco Sharesave Scheme Issuer For For 13. Ratification & Confirmation of the 2006 Interim Dividend & Matters Relating Thereto Issuer For For 14. Adoption of New Articles of Association Issuer Company Name Meeting Date CUSIP Ticker Northrop Grumman Corp. 5/16/2007 666807102 NOC Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Elect Director Lewis W. Coleman Issuer For For 2. Elect Director Victor H. Fazio Issuer For For 3. Elect Director Donald E. Felsinger Issuer For For 4. Elect Director Stephen E. Frank Issuer For For 5. Elect Director Charles R. Larson Issuer For For 6. Elect Director Richard B. Myers Issuer For For 7. Elect Director Philip A. Odeen Issuer For For 8. Elect Director Aulana L. Peters Issuer For For 9. Elect Director Kevin W. Sharer Issuer For For 10. Elect Director Ronald D. Sugar Issuer For For 11. Ratify Auditors Issuer For For 12. Approve Non-Employee Director Omnibus Stock Plan Issuer Against Against 13. Report on Foreign Arms Sales Security Holder For Against 14. Advisory Vote to Ratify Named Executive Officers' Compensation Security Holder Against Against 15. Separate Chairman and CEO Positions Security Holder Company Name Meeting Date CUSIP Ticker Pinnacle Entertainment, Inc. 5/8/2007 723456109 PNK Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Daniel R. Lee Issuer For For 1.2 Elect Director John V. Giovenco Issuer For For 1.3 Elect Director Richard J. Goeglein Issuer For For 1.4 Elect Director Ellis Landau Issuer For For 1.5 Elect Director Bruce A. Leslie Issuer For For 1.6 Elect Director James L. Martineau Issuer For For 1.7 Elect Director Michael Ornest Issuer Withhold For 1.8 Elect Director Lynn P. Reitnouer Issuer For For 2. Ratify Auditors Issuer Company Name Meeting Date CUSIP Ticker Wynn Resorts, Ltd. 5/8/2007 983134107 WYNN Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Stephen A. Wynn Issuer For For 1.2 Elect Director Alvin V. Shoemaker Issuer For For 1.3 Elect Director D. Boone Wayson Issuer For For 2. Amend Executive Incentive Bonus Plan Issuer For For 3. Ratify Auditors Issuer Company Name Meeting Date CUSIP Ticker Boyd Gaming Corp. 5/17/2007 103304101 BYD Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Robert L. Boughner Issuer For For 1.2 Elect Director William R. Boyd Issuer For For 1.3 Elect Director William S. Boyd Issuer For For 1.4 Elect Director Thomas V. Girardi Issuer For For 1.5 Elect Director Marianne Boyd Johnson Issuer For For 1.6 Elect Director Luther W. Mack, Jr. Issuer For For 1.7 Elect Director Michael O. Maffie Issuer For For 1.8 Elect Director Billy G. Mccoy Issuer For For 1.9 Elect Director Frederick J. Schwab Issuer For For 1.1 Elect Director Keith E. Smith Issuer For For 1.11 Elect Director Peter M. Thomas Issuer For For 1.12 Elect Director Veronica J. Wilson Issuer For For 2. Ratify Auditors Issuer Company Name Meeting Date CUSIP Ticker MGM Mirage 5/22/2007 552953101 MGM Vote MRV Proposal Proposed by Issuer or Security Holder Withhold For 1.1 Elect Director Robert H. Baldwin Issuer For For 1.2 Elect Director Willie D. Davis Issuer For For 1.3 Elect Director Kenny G. Guinn Issuer Withhold For 1.4 Elect Director Alexander M. Haig, Jr. Issuer For For 1.5 Elect Director Alexis M. Herman Issuer For For 1.6 Elect Director Roland Hernandez Issuer Withhold For 1.7 Elect Director Gary N. Jacobs Issuer Withhold For 1.8 Elect Director Kirk Kerkorian Issuer Withhold For 1.9 Elect Director J. Terrence Lanni Issuer Withhold For 1.1 Elect Director Anthony Mandekic Issuer For For 1.11 Elect Director Rose McKinney-James Issuer Withhold For 1.12 Elect Director James J. Murren Issuer For For 1.13 Elect Director Ronald M. Popeil Issuer Withhold For 1.14 Elect Director John T. Redmond Issuer Withhold For 1.15 Elect Director Daniel J. Taylor Issuer For For 1.16 Elect Director Melvin B. Wolzinger Issuer For For 2. Ratify Auditors Issuer Company Name Meeting Date CUSIP Ticker Monarch Casino & Resort, Inc. 5/22/2007 609027107 MCRI Vote MRV Proposal Proposed by Issuer or Security Holder Withhold For 1.1 Elect Director Bob Farahi Issuer For For 1.2 Elect Director Ronald R. Zideck Issuer For For 2. Amend Stock Option Plan Issuer For For 3. Amend Executive Incentive Bonus Plan Issuer Company Name Meeting Date CUSIP Ticker SAIC Inc. 6/8/2007 78390X101 SAI Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director K.C. Dahlberg Issuer For For 1.2 Elect Director J.P. Jumper Issuer For For 1.3 Elect Director H.M.J. Kraemer, Jr. Issuer For For 1.4 Elect Director A.T. Young Issuer For For 2. Declassify the Board of Directors Issuer For For 3. Eliminate the Series Distinction of Class A Preferred Stock Issuer Against For 4. Amend Omnibus Stock Plan Issuer For For 5. Ratify Auditors Issuer Company Name Meeting Date CUSIP Ticker Scientific Games Corporation 6/7/2007 80874P109 SGMS Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director A. Lorne Weil Issuer For For 1.2 Elect Director Peter A. Cohen Issuer For For 1.3 Elect Director Gerald J. Ford Issuer Withhold For 1.4 Elect Director Howard Gittis Issuer For For 1.5 Elect Director Ronald O. Perelman Issuer For For 1.6 Elect Director Michael J. Regan Issuer For For 1.7 Elect Director Barry F. Schwartz Issuer For For 1.8 Elect Director Eric M. Turner Issuer For For 1.9 Elect Director Sir Brian G. Wolfson Issuer For For 1.1 Elect Director Joseph R. Wright, Jr. Issuer For For 2. Ratify Auditors Issuer For For 3. Approve Stock Ownership Limitations Issuer Company Name Meeting Date CUSIP Ticker Penn National Gaming, Inc. 6/6/2007 707569109 PENN Vote MRV Proposal Proposed by Issuer or Security Holder Withhold For Elect Director Robert P. Levy Issuer Withhold For Elect Director Barbara Z. Shattuck Issuer Against For Approve Omnibus Stock Plan Issuer Against For Approve Non-Employee Director Stock Option Plan Issuer For For Approve Executive Incentive Bonus Plan Issuer Company Name Meeting Date CUSIP Ticker Vector Group, Ltd. 6/13/2007 92240M108 VGR Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Bennett S. Lebow Issuer For For 1.2 Elect Director Howard M. Lorber Issuer For For 1.3 Elect Director Ronald J. Bernstein Issuer For For 1.4 Elect Director Henry C. Beinstein Issuer For For 1.5 Elect Director Robert J. Eide Issuer For For 1.6 Elect Director Jeffrey S. Podell Issuer For For 1.7 Elect Director Jean E. Sharpe Issuer For For 2. Increase Authorized Common Stock Issuer Company Name Meeting Date CUSIP Ticker Las Vegas Sands Corp. 6/7/2007 517834107 LVS Vote MRV Proposal Proposed by Issuer or Security Holder Withhold For 1.1 Elect Director Sheldon G. Adelson Issuer Withhold For 1.2 Elect Director Irwin Chafetz Issuer For For 1.3 Elect Director James L. Purcell Issuer For For 2. Ratify Auditors Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) USA MUTUALS By (Signature and Title) /s/ Laurie Roberts Laurie Roberts Principal Executive Officer Date August 8, 2007
